16-3445-cv
    Mpala v. Hartford Public Library

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT
                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 10th day of April, two thousand eighteen.

    PRESENT:
                ROBERT D. SACK,
                PETER W. HALL,
                CHRISTOPHER F. DRONEY,
                      Circuit Judges.
    __________________________________________

    Zeewe Dakar Mpala, Moorish Amn.,

                             Plaintiff-Appellant,

                     v.                                               No. 16-3445-cv

    Pedro Segarra, Mayor of Hartford, Puerto Rican
    Amn., Individual & Official Capacities, Matthew
    Poland, CEO of the Hartford Public Library,
    Polish Amn., Individual & Official Capacities,

                             Defendants-Appellees,

    Hartford Public Library, Official Capacity, City
    of Hartford, Official Capacity,

                      Defendants.
    __________________________________________

    FOR PLAINTIFF-APPELLANT:                         Zee Wee D. Impala, pro se, New Haven, CT.

    FOR DEFENDANTS-APPELLEES:                        Jonathan H. Beamon, Senior Assistant
                                                     Corporation Counsel, Hartford, CT.
        Appeal from an order of the United States District Court for the District of Connecticut

(Hall, C.J.).

        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the order of the district court is AFFIRMED.

        Appellant Zee Wee Mpala, proceeding pro se, appeals from the district court’s order

denying his motion for relief under Federal Rule of Civil Procedure 60(b). Mpala, pro se, sued

the City of Hartford (“the City”), the Hartford Public Library (“the Library”), Hartford Mayor

Pedro Segarra, and Library CEO Matthew Poland pursuant to 42 U.S.C. § 1983, alleging that they

violated his constitutional rights by ejecting him from the Library. Mpala later obtained counsel

and amended his complaint to allege only the violation of his First Amendment rights. Through

counsel, Mpala later stipulated to dismissal with prejudice, and judgment was entered. Mpala

obtained a new attorney that same month. Exactly one year after judgment was entered, Mpala

moved to reopen the judgment under Rule 60(b)(1) or (b)(6), arguing that a miscommunication or

disconnect caused his first attorney to omit meritorious claims from his complaint and to stipulate

to dismissal with prejudice even though Mpala had instructed him to stipulate to dismissal without

prejudice. We assume the parties’ familiarity with the underlying facts, the procedural history of

the case, and the issues on appeal.

        We review the district court’s denial of a Rule 60(b) motion for abuse of discretion.

Gomez v. City of New York, 805 F.3d 419, 423 (2d Cir. 2015) (per curiam). At the outset, we

decline to consider Mpala’s new arguments, asserted for the first time on appeal, that he was

entitled to a hearing with respect to his first attorney’s competency and an evidentiary hearing

concerning his second attorney’s legal representation. See Harrison v. Republic of Sudan, 838
F.3d 86, 96 (2d Cir. 2016).
                                                 2
       With respect to Mpala’s Rule 60(b) motion, we conclude that the district court did not

abuse its discretion in denying it. The district court properly concluded that the motion arose

under Rule 60(b)(1), not Rule 60(b)(6). See Nemaizer v. Baker, 793 F.2d 58, 62–63 (2d Cir.

1986). Furthermore, although the motion was filed just within one year of the judgment, Mpala

offered no explanation for why he waited until the end of that full year to file. Under those

circumstances, the motion was not filed within a “reasonable time,” see Fed. R. Civ. P. 60(c)(1);

Amoco Overseas Oil Co. v. Compagnie Nationale Algerienne de Navigation (“C.N.A.N.”), 605
F.2d 648, 656 (2d Cir. 1979), and was therefore untimely.

       We have considered Mpala’s remaining arguments and find them to be without merit.

Accordingly, we AFFIRM the order of the district court.

                                            FOR THE COURT:
                                            Catherine O’Hagan Wolfe, Clerk of Court




                                               3